Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-37 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 18-27, the prior art of record does not teach a liquid crystal display comprising: a first substrate; a first line on the first substrate; a second line crossing the first line; a switching element at an intersection of the first line and the second line; a first insulating layer covering the first line, the second line, and the switching element; a counter electrode on the first insulating layer; a second insulating layer covering the counter electrode; a pixel electrode electrically connected to the switching element through contact holes of the first insulating layer and the second insulating layer; a second substrate facing the first substrate; and a light shielding area on the second substrate, wherein the pixel electrode includes: a first portion which extends parallel to the second line; a plurality of second portions which are connected to the first portion and which extend from the first portion parallel to the first line; and a third portion which protrudes beyond a corner of an outermost second portion and the first portion at other side of the contact holes, wherein the light shielding area overlaps the third portion and the contact holes.
Regarding claims 28-37, the prior art of record does not teach A liquid crystal display comprising: a first substrate; a first line on the first substrate; a second line crossing the first line; a switching element at an intersection of the first line and the second line; a first insulating layer covering the first line, the second line, and the switching element; a counter electrode on the first insulating layer; a second insulating layer covering the counter electrode; a pixel electrode electrically connected to the switching element through contact holes of the first insulating layer and the second insulating layer; a first alignment layer covering the pixel electrode; a second substrate facing the first substrate; a light shielding area on the second substrate; and a second alignment layer covering the light shielding area, wherein the pixel electrode includes: a first portion which extends parallel to the second line; a plurality of second portions which are connected to the first portion and which extend from the first portion parallel to the first line; and a third portion which protrudes beyond a corner of an outermost second portion and the first portion at the other side of the contact holes, wherein a length of the third portion is shorter than a length of the first portion.
The closest prior art is Matsushima US 2015/0092353 as cited in the parent application which teaches as a display device comprising  teach a liquid crystal display comprising: a first substrate; a first line on the first substrate; a second line crossing the first line; a switching element at an intersection of the first line and the second line; a first insulating layer covering the first line, the second line, and the switching element; a counter electrode on the first insulating layer; a second insulating layer covering the counter electrode; a pixel electrode electrically connected to the switching element through contact holes of the first insulating layer and the second insulating layer; a first alignment layer covering the pixel electrode; a second substrate facing the first substrate; a light shielding area on the second substrate; and a second alignment layer covering the light shielding area; wherein the pixel electrode includes: a first portion which extends parallel to the second line; a plurality of second portions which are connected to the first portion and which extend from the first portion parallel to the first line however does not teaches  a third portion which is a part of the first portion protruding beyond a corner of an outermost second portion and the first portion and which is at a side of the contact holes; wherein the light shielding area overlaps the third portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871